Exhibit 10.01

LOEWS CORPORATION

[FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE]1

THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE (this “Notice”) is
made as of the grant date set forth below (the “Grant Date”) and evidences the
grant of the Award set forth below by Loews Corporation, a Delaware corporation
(the “Company”), to the individual named below (the “Grantee”). Capitalized
terms not defined herein shall have the meanings ascribed to them in the Loews
Corporation 2016 Incentive Compensation Plan (the “Plan”).

 

Name of Grantee:    [                            ] Grant Date:   
[                            ] Target Number of PRSUs:   
[                            ] Performance Period:   
[                            ] Performance Goals:    See Schedule 1 attached
hereto Vesting Date:   

• Second Anniversary of the Grant Date, as to 50% of the Earned PRSUs (“Tranche
1”)

 

• Third Anniversary of the Grant Date, as to 50% of the Earned PRSUs (“Tranche
2”)

1.    Grant of Awards. The Company hereby grants to the Grantee
Performance-Based Restricted Stock Units (“PRSUs”) as set forth herein, subject
to the terms and conditions of this Notice and the Plan. This Notice shall
constitute the Award Terms for purposes of the Plan.

2.    Performance Period, Vesting and Payment.

(a)    Performance Period. Subject to the remaining terms of this Notice, after
completion of the Performance Period, the number of PRSUs earned under this
Notice (the “Earned PRSUs”) will be based on the achievement of the Performance
Goals as set forth on Schedule 1. The PRSU Award that could have been earned in
accordance with the provisions of Schedule 1 that is not earned as of the end of
the Performance Period shall be immediately forfeited at the end of the
Performance Period.

(b)    Payment. Each Earned PRSU shall, subject to the vesting schedule set
forth above and the other terms herein, represent the right to receive one share
of Stock. Any Earned PRSUs that become vested shall thereafter be payable in
accordance with Section 2(c).

 

1 

Note: The terms set forth in this Form of Award Notice apply to outstanding and
future awards.



--------------------------------------------------------------------------------

(c)    Timing and Manner of Payment after Vesting of PRSUs.

(i)    The “Vesting Date” for the Earned PRSUs shall be the applicable date set
forth above.

(ii)    Except as provided in Sections 3(d) and (e), within thirty (30) days
following the vesting of any portion of this Award, the Company shall deliver to
the account of the Grantee a number of shares of Stock equal to the number of
Earned PRSUs subject to this Award (including any additional PRSUs accrued under
Section 4(b) of this Notice) that vests (rounded down to the nearest whole share
in the aggregate) plus the amount of any deferred cash accrued under
Section 4(b) of this Notice in respect thereof, unless such Earned PRSUs are
terminated or are forfeited pursuant to this Notice or the Plan.

(iii)    In accordance with Section 3(a) of this Notice, the vesting schedule in
this Notice requires continued employment or service with the Company or one of
its Subsidiaries through the applicable Vesting Date as a condition to the
vesting of the applicable portion of this Award and the rights and benefits
under this Notice. Except as provided in Sections 3(b) through (e), employment
or service for only a portion of the vesting period, even if a substantial
portion, will not entitle the Grantee to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment or service as provided in this Notice or under the Plan.

(iv)    The Grantee may be permitted to elect to defer receipt of payment
related to the PRSUs (including PRSUs and deferred cash accrued under
Section 4(b) of this Notice), to the extent permitted by and in accordance with
a separate deferral program.

(v)    Notwithstanding anything to the contrary in this Notice, the Company
reserves the right, at its sole discretion, to settle any vested PRSU by cash
payment in lieu of Stock. If the Company elects to settle any PRSU in cash, the
amount of cash to be paid by the Company in settlement shall be determined by
multiplying (a) the number of vested PRSUs to be settled in cash, by (b) the
Fair Market Value of a share of Stock as of the applicable vesting date.

3.    Forfeitures.

(a)    Termination of Employment. Except as provided in Sections 3(b) through
(e) below, if the Grantee’s employment or service with the Company and/or its
Subsidiaries terminates prior to a Vesting Date for any reason, the PRSUs,
including any Earned PRSUs to the extent not vested, shall be forfeited as of
the date of such termination of employment or service.

(b)    Death or Disability. If the Grantee’s employment or service with the
Company and/or its Subsidiaries terminates on account of death or Disability
during the Performance Period, the PRSUs shall continue to be subject to
Section 2(a) of this Notice as if the Grantee had remained employed with the
Company through the end of the Performance Period and any Earned PRSUs as of the
end of the Performance Period shall become fully vested at such time and shall
be paid in accordance with Section 2(c) above. If the Grantee’s employment or
service with the Company and/or its Subsidiaries terminates on account of death
or Disability following the Performance Period, the Earned PRSUs shall become
fully vested as of the date of such termination of employment or service and
shall be paid in accordance with Section 2(c) above.

 

2



--------------------------------------------------------------------------------

(c)    Without Cause. If the Grantee’s employment or service is terminated by
the Company and/or its Subsidiaries without Cause during the Performance Period,
the PRSUs shall continue to be subject to Section 2(a) of this Notice as if the
Grantee had remained employed with the Company through the end of the
Performance Period and then each Tranche of Earned PRSUs, if any, shall vest
Pro-Rata (as defined below), and shall be paid in accordance with Section 2(c)
above. If the Grantee’s employment or service is terminated by the Company
and/or its Subsidiaries without Cause following the Performance Period, each
Tranche of Earned PRSUs shall vest Pro-Rata (as defined below), and shall be
paid in accordance with Section 2(c) above. Any unvested Earned PRSUs shall be
forfeited as of the date of such termination of employment or service.

(i)    Pro-Rata Definition. For purposes of this Section 3(c) of this Notice,
the term “Pro-Rata” means: (1) with respect to Tranche 1, a fraction, the
numerator of which is the number of months completed from the date of grant
through the date of such termination of employment or service, and the
denominator of which is 24, and (2) with respect to Tranche 2, a fraction, the
numerator of which is the number of months completed from the date of grant
through the date of such termination of employment or service, and the
denominator of which is 36.

(d)    Retirement in Year of Grant. Subject to Section 6(a) below, if the
Grantee’s employment or service with the Company and/or its Subsidiaries
terminates on account of Retirement during the Performance Period and the
Grantee has provided at least six (6) months prior written notice of such
Retirement to the Company, the PRSUs shall continue to be subject to
Section 2(a) of this Notice as if the Grantee had remained employed with the
Company through the end of the Performance Period and any Earned PRSUs as of the
end of the Performance Period shall vest based on a fraction, the numerator of
which is the number of days completed from January 1 in the calendar year of the
date of grant through the date of such termination of employment or service, and
the denominator of which is 365 and shall be paid within thirty (30) days
following the end of the Performance Period. Any unvested Earned PRSUs shall be
forfeited as of the end of the Performance Period.

(e)    Other Retirement. Subject to Section 6(a) below, if the Grantee’s
employment or service with the Company and/or its Subsidiaries terminates on
account of Retirement following the Performance Period and the Grantee has
provided at least six (6) months prior written notice of such Retirement to the
Company, any unvested Earned PRSUs shall become fully vested as of the date of
such termination of employment or service, and shall be paid within thirty
(30) days of the Grantee’s date of termination of employment or service.

4.    Dividend and Voting Rights.

(a)    Limitation on Rights. The PRSUs and the deferred cash amounts credited
pursuant to Section 4(b) are bookkeeping entries only. Notwithstanding
Section 5(d) of the Plan, the Grantee shall have no rights as a stockholder of
the Company, no dividend rights (except as expressly provided in Section 4(b)
below) and no voting rights with respect to the PRSUs or any shares of Stock
underlying or issuable in respect of the PRSUs until such shares of Stock are
actually issued to and held of record by the Grantee pursuant to the terms of
this Notice. Notwithstanding Section 5(d) of the Plan, no adjustments will be
made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of the stock certificate or book entry evidencing
such shares of Stock (except as expressly provided in Section 4(b) below).

 

3



--------------------------------------------------------------------------------

(b)    Dividends. Any deferred cash or PRSUs credited pursuant to this
Section 4(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions (including the Performance Goals) as the original
PRSUs to which they relate. No crediting of cash or PRSUs shall be made pursuant
to this Section 4(b) with respect to any PRSUs that, as of the record date for
that dividend, have either been paid or have terminated or been forfeited
pursuant to this Notice.

(i)    Cash Dividends. As of any date that the Company pays a cash dividend on
its Stock:

(a)    Unless the Board or the Committee determines to grant dividend equivalent
rights with respect to any such cash dividend in the manner set forth in
Section 4(b)(i)(b) below, the Company shall credit to a deferred account in the
name of the Grantee an amount equal to the amount of such cash dividend on the
number of shares remaining subject to the PRSUs on the record date for such
dividend. Notional interest will accrue on all amounts credited to such account
from the date of the dividend payment to the date the PRSUs and cash are
delivered to the Grantee pursuant to Section 2. The applicable interest rate for
such amount during each calendar year (or portion thereof) shall be equal to the
yield on the one-year Treasury note, as published in the Wall Street Journal, on
the first business day of that calendar year.

(b)    If the Board or the Committee determines to grant dividend equivalent
rights with respect to such cash dividend, the Company shall credit the Grantee
with additional PRSUs determined by dividing (1) the amount of the cash dividend
on the number of shares remaining subject to the PRSUs on the record date for
such dividend, by (2) the closing price per share of the Stock on the payment
date for such dividend.

(ii)    Stock Dividend Equivalents. As of any date that the Company pays a Stock
dividend on its Stock, the Company shall credit the Grantee with an additional
number of PRSUs equal to the number of shares of Stock that would have been
issued with respect to a number of shares of Stock equal to the number of PRSUs
outstanding on the record date for such dividend.

5.    PRSU Award Subject to Plan. This Award is granted under and subject to and
governed by the terms and conditions of this Notice and the terms and conditions
of the Plan, which are incorporated herein by reference. In the event of any
conflict between this Notice and the Plan, the Plan shall control unless
specifically stated otherwise in this Notice. In the event of any ambiguity in
this Notice, any term that is not defined in this Notice, or any matters as to
which this Notice is silent, the Plan shall govern.

6.    Recoupment; Clawback.

(a)    If the Grantee’s employment or service with the Company and/or its
Subsidiaries terminates on account of Retirement, but within 12 months of such
Retirement, the Grantee accepts a full-time position in a capacity (i) that is
substantially similar to his/her prior position at the Company and/or its
Subsidiaries as of the date of Retirement or (ii) in which he/she performs
services that are substantially similar to those services he/she performed for
the Company and/or its Subsidiaries as of the date of Retirement, then such
Grantee shall be required to pay to the Company an amount equal to the value,
based on the closing price of the Company’s Stock at the date of Retirement, of
any PRSUs that were earned or vested as a result of such Retirement. The Grantee
must pay such amount no later than five (5) business days of his/her commencing
to perform such services.

 

4



--------------------------------------------------------------------------------

(b)    In addition, all PRSUs and cash earned or accrued under this Award shall
be subject to clawback pursuant to any executive incentive compensation clawback
policy adopted by the Corporation from time to time.

7.    Tax Withholding. The Company shall withhold from the Grantee’s Award or
other compensation any required taxes, including social security and Medicare
taxes, and federal, state and local income tax, with respect to the income
arising from the vesting or payment in respect of any PRSUs under this Notice.
The Company shall have the right to require the payment of any such taxes before
delivering any shares of Stock upon the vesting of any PRSU. The Grantee may
elect at least six (6) months prior to any vesting event to have any such
withholding obligations satisfied by: (i) delivering cash; (ii) delivering part
or all of the withholding payment in previously owned shares of Stock; and/or
(iii) irrevocably directing the Company to reduce the number of shares that
would otherwise be issued to the Grantee upon the vesting of the Award by that
number of whole shares of Stock having a Fair Market Value, determined by the
Company, in its sole discretion, equal to the amount of tax to be withheld in
such amount that will not cause adverse accounting consequences for the Company
and is permitted under applicable withholding rules promulgated by the Internal
Revenue Service or another governmental entity in satisfaction of a Grantee’s
tax obligations. Absent a specific election to the contrary by the Grantee, such
withholding obligations shall be satisfied pursuant to the method described in
clause (iii) of the preceding sentence or, at any time a withholding payment is
required but no shares of Stock are being issued to the Grantee at such time,
through withholding from any other cash payment to the Grantee, as determined by
the Company in its sole discretion.

8.    Section 409A Compliance. It is the intention of the Company and the
Grantee that all payments, benefits and entitlements received by the Grantee
under this Notice be provided in a manner that does not impose any additional
taxes, interest or penalties on the Grantee with respect to such payments,
benefits and entitlements under Section 409A of the Code, and its implementing
regulations (“Section 409A”), and the provisions of this Notice shall be
construed and administered in accordance with such intent. Each of the Company
and the Grantee has used, and will continue to use, their best reasonable
efforts to avoid the imposition of such additional taxes, interest or penalties,
and the Company and the Grantee agree to work together in good faith to amend
this Notice, and to structure any payment, benefit or other entitlement received
by the Grantee hereunder, in a manner that avoids imposition of such additional
taxes, interest or penalties while preserving the affected payment, benefit or
entitlement to the maximum extent practicable and maintaining the basic
financial provisions of this Notice without violating any applicable requirement
of Section 409A.

9.    Governing Law. This Notice shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of Delaware applicable
to agreements made and to be performed wholly within the State of Delaware.

 

5



--------------------------------------------------------------------------------

10.    Binding on Successors. The terms of this Notice shall be binding upon the
Grantee and upon the Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees, subject to the terms of the Plan.

11.    Transferability. The PRSUs shall not be treated as property or as a trust
fund of any kind. This Award, including the PRSUs subject to this Award, is not
transferable except as permitted by the Plan.

12.    Entire Agreement. This Notice and the Plan contain the entire agreement
and understanding between the parties as to the subject matter hereof.

13.    Notices. All notices and other communications under this Notice shall be
in writing and shall be given by hand delivery to the other party or confirmed
fax or overnight courier, or by postage paid first class mail, addressed as
follows:

If to the Grantee:

The address of his or her principal residence as it appears in the Company’s
records.

If to the Company:

Loews Corporation

667 Madison Avenue

New York, NY 10065

Attention: Corporate Secretary

Facsimile: (212) 521-2997

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 13. Notice and communications shall be
effective when actually received by the addressee if given by hand delivery or
confirmed fax, when deposited with a courier service if given by overnight
courier, or two (2) business days following mailing if delivered by first class
mail.

14.    Amendment. This Notice may not be modified, amended or waived except by
an instrument in writing signed by the Company and the Grantee. The waiver by
either party of compliance with any provision of this Notice shall not operate
or be construed as a waiver of any other provision of this Notice, or of any
subsequent breach by the other party of a provision of this Notice.

15.    Authority of the Administrator. The Plan is administered by the
Committee, which shall have full authority to interpret and construe the terms
of the Plan and this Notice. The determination of the Committee administrator as
to any such matter of interpretation or construction shall be final, binding and
conclusive.

 

6



--------------------------------------------------------------------------------

16.    No Rights to Continuation of Employment. Nothing in the Plan or this
Notice shall confer upon the Grantee any right to continue in the employ of the
Company or any Subsidiary thereof or shall interfere with or restrict the right
of the Company to terminate the Grantee’s employment at any time for any reason.

17.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any Section.

Effective as of the Grant Date, the Company has caused this Notice to be
executed on its behalf by a duly authorized officer.

LOEWS CORPORATION

By:     Name:   Title:  

 

7



--------------------------------------------------------------------------------

Schedule 1

Performance Goals